Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gajula (US Pre-Grant Publication 2018/077136) in view of Miller et al. (US Pre-Grant Publication 2014/0375828).

As to claim 1, Gajula teaches method comprising: 
providing, by [a] photo management server … [for] … an event being photographed by a photographer and being attended by a plurality of event attendees, a wireless network by way of which the … photo management server is communicatively 
automatically retrieving, by the … photo management server by way of the wireless network, photographer captured photographic content that is captured during the event by the photographer using the network-enabled camera (see paragraph [0022]. Photographs may be automatically uploaded to the common storage location) and
attendee captured photographic content that is captured during the event by the plurality of event attendees using mobile devices distinct from the network enabled camera (see paragraph [0024]. Content uploaded from devices and cameras may be stored in separate respective folders. All of the devices and cameras used to take photographs are distinct devices);
automatically storing, by the … photo management server in response to the automatic retrieving, the photographer captured photographic content and the attendee captured photographic content in accordance with a predefined organizational structure (see paragraph [0024]. The content may be stored in a predefined organizational structure such that each camera receives a folder for the content they capture) that includes:

a gallery layer within which is organized respective pluralities of galleries for each event of the plurality of events, wherein a plurality of galleries for the event includes a first gallery for the photographer captured content and a second gallery for the attendee captured content (see paragraphs [0018]-[0019] and [0024]. Each event may have its own storage location, and each event may have respective folders for camera used to take photographs); and 
providing, by the … photo management server, the photographer captured photographic content and the attendee captured photographic content for display within a user interface presented to allow an event attendee within the plurality of event attendees to browse photos captured at the event by the photographer and the plurality of event attendees in accordance with the predefined organizational structure (see paragraph [0024]. Attendees having the code may browse the pictures taken at the event with the multiple cameras present at the event). 
Gajula does not explicitly teach: 
an onsite photo management server located at an event being photographed;
Miller teaches: 
an onsite photo management server located at an event being photographed (see paragraphs [0035]-[0036]. The server application may receive photos. As noted in paragraphs [0017] and [0021], the system may comprise a local server to receive photos);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gajula by the teachings of Miller because both references are directed to managing photographs taken from an event, and because Miller provides the additional benefit of another local central device for managing the photos. This will aid all users who are attending the event with browsing and viewing the photos (see paragraph [0036]). 

As to claim 2, Gajula as modified teaches the method of claim 1, wherein: 
the onsite photo management server is further communicatively coupled, by way of the wireless network, with the mobile devices used by the plurality of attendees (see Miller paragraph [0031]-[0032] and [0043]. Users may browse photos immediately on their own mobile devices. Also see Gajula paragraphs [0018] and [0020], which shows that users may take photographs using mobile devices);  479005-0002
the onsite photo management server is configured as a web proxy server for providing access, for the mobile devices used by the plurality of event attendees, to an external network distinct from the wireless network (see Miller paragraph [0031]-[0032] and [0043]. Users may browse photos immediately on their own mobile devices. Also see [0037], wherein users may view images captured at a geographically separate location); 
using the web proxy server and by way of the external network, the mobile devices used by the plurality of event attendees provide the attendee-captured photographic content to an offsite photo management server (see Miller [0017], which involve storing photos offsite, and [0037], wherein users may view images captured at a geographically separate location); and 
the automatic retrieving of the attendee captured photographic content includes automatically retrieving the attendee captured photographic content from the offsite photo management server in real time as the mobile devices used by the plurality of event attendees provide the attendee-captured photographic content (see Miller [0037], wherein users may view images captured at a geographically separate location that are transmitted locally. Also see Gajula paragraphs [0023]-[0024] for reviewing attendee captured photographic content).

As to claim 3, Gajula as modified teaches the method of claim 1, wherein: 
the onsite photo management server is further communicatively coupled, by way of the wireless network, with the mobile devices used by the plurality of event attendees (see Miller paragraphs [0031]-[0032] and [0043]. Also see Gajula paragraphs [0018] and [0020]); and 
the method further comprises providing, by the onsite photo management server, the photographer captured photographic content and the attendee captured photographic content to the mobile devices used by the plurality of event attendees to allow the event attendee to browse the photos captured at the event by the photographer and the plurality of event attendees in accordance with the predefined organizational structure (see Gajula paragraphs [0023]-[0024]).  

As to claim 5, Gajula as modified teaches the method of claim 1, further comprising synchronizing, by the onsite photo management server, with an offsite photo management server, wherein: 
the synchronizing includes: 
providing the photographer captured photographic content and that attendee captured photographic content to the offsite photo management server by way of an external network that is distinct from the wireless network and that communicatively couples the onsite photo management server with the offsite photo management server (see Miller paragraphs [0017] and [0037]), and 
automatically retrieving additional photographic content from the offsite photo management server by way of the external network (see Miller paragraphs [0017] and [0037]. The system may receive images captured at geographically remote booths); and 
the synchronizing is performed in real time during the event as the photographer captured photographic content is automatically retrieved from the network-enabled camera and as the additional photographic content is provided to the offsite photo management server (see Miller paragraphs [0017] and [0037]).  

As to claim 6, Gajula as modified teaches the method of claim 1, wherein: 
the onsite photo management server is further communicatively coupled with an event administration controller configured to provide a user interface to facilitate an administrator at the event in managing the onsite photo management server (see Miller paragraphs [0022] and [0029]. Options are provided for an administrator to control the functioning of the server); and 
the onsite photo management server performs, in accordance with the managing of the onsite photo management server by the administrator using the user interface provided by the event administration controller, at least one of: 
the providing of the wireless network (see Miller paragraphs [0022]-[0023]), 
the automatic retrieving of the photographer captured photographic content and the attendee captured photographic content (see Miller paragraphs [0022]-[0023]), 
499005-0002the automatic storing of the photographer captured photographic content and that attendee captured photographic content (see Miller paragraphs [0022] and [0029]. At least the automatic storing of the content may be configured), or
the providing of the photographer captured photographic content in the attendee captured photographic content for display within the user interface.  

As to claims 9 and 12, see the rejection of claim 1.
As to claim 13, see the rejection of claim 2.
As to claim 14, see the rejection of claim 3.
As to claim 16, see the rejection of claim 5.
As to claim 17, see the rejection of claim 6.


Claims 4, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gajula (US Pre-Grant Publication 2018/077136) in view of Miller et al. (US Pre-Grant Publication 2014/0375828) and further in view of Kistler et al. (US Pre-Grant Publication 2018/0191827). 

As to claim 4, Gajula as modified teaches the method of claim 3. 
Gajula does not teach wherein:
the mobile devices used by the plurality of event attendees are not connected, during the event, to any network other than the wireless network; 
the onsite photo management server is not connected, during the event, to an offsite photo management server by way of an external network distinct from the wireless network; 
489005-0002the providing of the photographer captured photographic content and that attendee captured photographic content to the mobile devices used by the plurality of event attendees is performed by way of the wireless network; and 
the method further comprises synchronizing, by the onsite photo management server subsequent to the event when the onsite photo management server is connected to the offsite photo management server by way of the external network, with the offsite photo management server.  
Kistler teaches: 
the mobile devices used by the plurality of event attendees are not connected, during the event, to any network other than the wireless network (see [0058] and [0083]. A media capture device, such as a camera, may be in direct wireless connection to a server to transmit media); 
the onsite photo management server is not connected, during the event, to an offsite photo management server by way of an external network distinct from the wireless network (see paragraphs [0083]-[0084]. The media server may be taken to an event that is not connected to any cloud storage by way of an external network); 
489005-0002the providing of the photographer captured photographic content and the attendee captured photographic content to the mobile devices used by the plurality of event attendees is performed by way of the wireless network (see paragraph [0058], which shows that a camera is capable of capturing digital media. As noted in [0058] and [0083], the server may receive the media wirelessly through a local network via a direct connection); and 
the method further comprises synchronizing, by the onsite photo management server subsequent to the event when the onsite photo management server is connected to the offsite photo management server by way of the external network, with the offsite photo management server (see Figure 7 and steps 706-710. Also see paragraphs [0084]-[0086]. The server may queue a synchronization operation to an offsite server when a connection to the Internet is restored).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Gajula and Miller by the teachings of Kistler, because both Kistler and Miller are directed towards capturing media at events and allowing users to browse, edit, and manage the media. Kistler will provide to users of Gajula a greater variety of options to edit and manage photos without requiring connection to the internet.  

As to claim 15, see the rejection of claim 4.

	As to claim 11, Gajula teaches the onsite photo management server of claim 9, further comprising an industrial housing within which the onsite photo management server is implemented (see Miller paragraphs [0091]-[0092]. A housing for an onsite server is provided with a headless computer. The housing is not configured to house a built-in monitor or keyboard),
	Gajula does not explicitly show the industrial housing configured to house the onsite photo management server and to not house a built-in keyboard. 
	Kistler teaches the industrial housing configured to house the onsite photo management server and to not house a built-in keyboard (see paragraph [0038]-[0042]. A housing is provided for an onsite photo management server without a built-in keyboard).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Gajula and Miller by the teachings of Kistler, because both Kistler and Miller are directed towards capturing media at events and allowing users to browse, edit, and manage the media. Kistler will provide to users of Gajula a mobile image server with a greater variety of options to edit and manage photos, such that a user may edit and manage regardless of whether there is a connection to the internet. This will give a user greater options when generating media. 

As to claim 20, see the rejection of claim 11.

Claims 7, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gajula (US Pre-Grant Publication 2018/077136) in view of Miller et al. (US Pre-Grant Publication 2014/0375828) in view of Slater et al. (US Pre-Grant Publication 2002/0087546).

As to claim 7, Gajula as modified by Miller teaches the method of claim 1, wherein: 
the plurality of galleries for the event further includes one or more additional galleries each associated with particular characteristics that are predefined prior to commencement of the event in anticipation that the particular characteristics will characterize at least a subset of photographic instances included in a plurality of photographic instances making up the photographer captured photographic content (see Miller paragraph [0029]. An administrator may set pre-defined parameters that govern how captured images are stored. These parameters include instructions as to how the images are to be organized); and 
the predefined organizational structure further includes a favorites layer within which is organized a plurality of …. collections each associated with a different respective event attendee in the plurality of event attendees and linked to one or more photographic instances … during the event from the plurality of photographic instances making up the photographer captured photographic content (see Miller paragraph [0027]. Photographic content may be organized by user).
Gajula as modified does not clearly teach:
a plurality of favorites collections each associated with a different respective event attendee in the plurality of event attendees and linked to one or more photographic instances designated by the respective event attendee during the event from the plurality of photographic instances making up the photographer captured photographic content. 
Slater et al. teaches: 
a plurality of favorites collections each associated with a different respective event attendee in the plurality of event attendees and linked to one or more photographic instances designated by the respective event attendee during the event from the plurality of photographic instances making up the photographer captured photographic content (see paragraph [0074]. Users may be able to browse photographs for an event and identify favorites. As already noted in Miller, users may browse photographs categorized by user). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gajula and Miller by the teachings of Slater, because both Slater and Gajula are directed towards user interfaces allowing users to browse photos. Slater will simply provide users of Gajula additional methods of categorizing photos, which will allow users of Gajula to better categorize and browse their photos.  

As to claims 10 and 18, see the rejection of claim 7.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gajula (US Pre-Grant Publication 2018/077136) in view of Miller et al. (US Pre-Grant Publication 2014/0375828) in view of Dubois (US Pre-Grant Publication 2015/0346977)

As to claim 8, Gajula as modified teaches the method of claim 1, further comprising providing, by the onsite photo management server in response to user input to the onsite photo management server from the event attendee, a subset of photographic instances included in a plurality of photographic instances making up the photographer captured photographic content and the attendee captured photographic content to a photo book publisher for publishing a photo … including the subset of the photographic instances (see Miller paragraphs [0044] and [0109]. A user may browse photos for printing), 
the subset of the photographic instances selected during the event by the event attendee using a photo kiosk device that presents the user interface (see Miller paragraphs [0044] and [0109]. A user may browse photos for printing).
Gajula does not clearly show printing a photo book.
Dubois shows printing a photo book (see paragraph [0027]. A user may use a kiosk to print a number of photographic items, including photo books).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Gajula and Miller by the teachings of Dubois, because both Dubois and Miller are directed towards allowing a user to print and purchase goods from a kiosk. As noted, Miller already provides on-site merchandising through the use of printers. Dubois will simply provide the combination of Gajula and Miller with additional merchandise that an event organizer may offer to a user to be able to print-on site, which may be more responsive to consumer desires and increase sales. 

As to claim 19, see the rejection of claim 8.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rowe (US Pre-Grant Publication 2013/0165164), paragraphs [0058]-[0060], shows receiving media context information, wherein the media context information distinguishes between amateur and professional video content. 

Squilla et al. (US Pre-Grant Publication 2008/0174676), discusses differentiating between amateur and professional photographic content when creating a photobook or other product (see paragraphs [0015] and [0049]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/Primary Examiner, Art Unit 2152